 



EXHIBIT 10.7
AGREEMENT
(President and Chief Operating Officer)
     THIS AGREEMENT (the “Agreement”) is entered into this 12th day of May,
2006, by and between Randolph C. Steer (“Executive”) and OrthoLogic Corp., a
Delaware corporation (the “Company”).
     1. Services. Pursuant to the terms of this Agreement, Executive shall serve
as the Company’s President and Chief Operating Officer with responsibility for
all clinical and regulatory strategy and operations. Executive shall devote the
time, attention, skill and efforts to the performance of such duties as are
normal and customary to the positions of President and Chief Operating Officer
as required by or reasonably requested by the Company’s Board of Directors (the
“Board”). Executive agrees to use his best efforts to comply with any and all
rules of conduct established by the Company and to perform any and all assigned
duties in a manner that is acceptable to the Company.
     2. Compensation; Bonus; Reimbursement.
          (a) Compensation. Company shall pay Executive annual base cash
compensation of $300,000 payable in accordance with the Company’s standard
payroll practices, retroactive to May 1, 2006. Executive shall not be entitled
to any compensation under any consulting or similar arrangement with the Company
during the term of this Agreement in respect of periods after May 1, 2006.
          (b) Bonuses. Executive shall be entitled to participate in a
discretionary bonus plan established for Executive from time to time by the
Compensation Committee of the Board (the “Compensation Committee”) with
reasonable consultation with Executive. Executive’s target bonus will be 40% of
his annual base cash compensation upon the achievement of individual and
corporate performance objectives established jointly from time to time by the
Compensation Committee and Executive. Such cash bonus, if earned, will be
payable to Executive annually on or before the first day of April immediately
following the end of the calendar year for which it is earned. Any bonus will be
paid in such manner so that it is not subject to the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended, and shall be interpreted in a
manner consistent with that intention.
          (c) Equity and Equity-Based Compensation. Executive shall be entitled
to participate in the Company’s equity compensation plans, including, but not
limited to, the 1997 Stock Option Plan, as amended, and the 2005 Equity
Incentive Plan, all subject to the terms and conditions provided therein.
          (d) Reimbursement. In addition to the compensation provided above, the
Company shall reimburse Executive, in accordance with the policies and practices
of the Company in effect from time to time with respect to other members of
senior management of the Company, for all reasonable and necessary traveling
expenses and other disbursements incurred by him for or on behalf of the Company
in connection with the performance of his duties

 



--------------------------------------------------------------------------------



 



hereunder upon presentation by Executive to the Company of appropriate
documentation therefor.
          (e) Fringe Benefits. Except as otherwise provided in this Section 2,
Executive will not be entitled to participate in health, welfare, retirement or
other similar benefit programs made available from time to time to other
executives and employees of the Company.
     3. Termination.
          (a) Executive understands and acknowledges that the services to be
provided by Executive to the Company hereunder constitute an “at-will”
relationship between the parties. Either the Company or Executive may terminate
Executive’s services to the Company hereunder, with or without cause, notice or
procedural formality, for no reason or for any reason not prohibited by law, at
any time. No individual or individuals associated with the Company, other than
the Compensation Committee acting pursuant to the powers granted to it by the
Company, has authority to make any agreement to the contrary, or any agreement
for any specified period of time. Any such agreement must be in writing and
approved by the Compensation Committee to be effective.
          (b) Upon the termination of this Agreement, neither Executive nor
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company arising out of this Agreement,
except that Executive shall be entitled to receive accrued and unpaid
compensation and benefits which are then due and owing as of the date of
termination, and, in the event of a termination by the Company without cause,
Executive shall be entitled to a continuation of his base cash compensation,
less applicable withholdings, at the rate in effect at the time of the
termination of this Agreement, payable in accordance with the Company’s standard
payroll practices as if Executive were continuing his services to the Company,
for a period of (i) if such termination occurs before a Change of Control, as
defined below, three months from the date of termination or (ii) if such
termination follows or is in connection with a Change of Control, six months
from the date of termination. For purposes of this Agreement, “cause” shall
include neglect of duties, willful failure to abide by instructions or policies
from or set by the Board, commission of a felony or serious misdemeanor offense
or pleading guilty or nolo contendere to same, Executive’s breach of this
Agreement or Executive’s breach of any other material obligation to the Company.
          (c) Upon the termination of this Agreement, Executive shall promptly
deliver to the Company all equipment, documents and other company property in
his possession, custody or control.
          (d) As used herein, the term “Change of Control” shall be defined as a
change in ownership or control of the Company effected through any of the
following transactions:
               (i) a statutory share exchange, merger, consolidation or
reorganization approved by the Company’s stockholders, unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are

2



--------------------------------------------------------------------------------



 



immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction;
               (ii) any stockholder approved transfer or other disposition of
all or substantially all of the Company’s assets (whether held directly or
indirectly through one or more controlled subsidiaries) except to or with a
wholly-owned subsidiary of the Company); or
               (iii) the acquisition, directly or indirectly by any person or
related group of persons of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended), of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to transactions with the Company’s stockholders
and not solely by direct purchase from the Company.
     4. Governing Law; Mediation. This Agreement is entered into in Arizona and
shall in all respects be interpreted, construed and governed by and in
accordance with the laws of the State of Arizona. The parties agree that any
dispute between the parties relating to this Agreement shall be subject to
mediation according to the mediation rules of the American Arbitration
Association (the “AAA”) applicable to commercial disputes, such to be held at a
mutually agreeable office of the AAA in Phoenix, Arizona. Mediation shall be a
condition precedent to litigation and mediation shall in no way preclude either
party from seeking and obtaining any prejudgment remedy against the other party.
By signing this Agreement, the parties submit themselves to the jurisdiction of
the courts of the State of Arizona, located in Maricopa County, for the purpose
of resolving any and all disputes arising out of Executive’s services to the
Company as provided herein, subject to the mediation procedures set forth in
this Section.
     5. Whole Agreement. This Agreement and the Indemnification Agreement and
Intellectual Property, Confidentiality and Non-Competition Agreement entered
into between the Company and Executive embody all of the representations,
warranties, covenants and agreements between the parties and no other
representations, warranties, covenants, understandings or agreements exist.
     6. Benefits of Agreement; Assignment. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, representatives, heirs and estate, as
applicable. Anything contained herein to the contrary notwithstanding, this
Agreement shall not be assignable by any party hereto without the consent of the
other party hereto; provided, however, that the Company may assign this
Agreement in connection with a sale of all or substantially all of its assets or
a merger.
     7. Amendment. This Agreement may not be amended orally but only by an
instrument in writing executed by the Company and Executive.
SIGNATURE PAGE FOLLOWS

3



--------------------------------------------------------------------------------



 



                      Company:       Executive:        
 
                   
By:
  /s/ John M. Holliman, III       Signature:   /s/ Randolph C. Steer, MD, Ph.D.
   
 
                   
 
                   
Title:
  Executive Chairman       Print Name:   Randolph C. Steer, MD, Ph.D.    
 
                    Date:   May 12, 2006       Date: May 12, 2006    

4